DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Appeal Brief, filed 6/24/2022, with respect to prior art of record have been fully considered and are persuasive.  The rejection of 3/15/2022 has been withdrawn. 
Allowable Subject Matter
Claims 1, 5-6, and 8-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record Sandford (US PGPUB 20180235202) teaches a similar device comprised of an electrical housing (base 112; Fig. 2) having rearwardly extending electrical connectors (prongs 122; Fig. 2) to be connectable into an electrical outlet of a rear wall along an insertion axis, the electrical outlet flanked by left and right lateral regions of the rear wall, and a base (base 112) having an upwardly opening slot (slot 130; Fig. 2) extending substantially perpendicular to the insertion axis in a fixed orientation when the electrical connectors (prongs 122)  are connected to the electrical outlet; an insect attractant lamp (LEDs 124; Fig. 2) support by the base (base 112) and extending upwardly from the base (see Figs. 2 and 4); and upwardly extending planar card (divider 134; Fig. 3) having an upper end opposite a lower end defining a height and a left edge opposite a right edge defining a width and having a rear planar (back of divider 134; Fig. 3) surface defining an outer periphery of the card, the lower end releasably supported in a fixed orientation by the upwardly opening slot (slot 130) of the base (base 112) to space the card from the rear wall (see Fig. 4). 
However, Sandford fails to teach the upwardly extending card extending upwardly in cantilever from the base to provide an unobstructed straight line path from a midpoint of the height of the left edge of the rear planar surface to the left lateral region of the rear wall and from a midpoint of the height of the right edge of the rear planar surface to the right lateral region of the rear wall with the electrical connectors are connected to the electrical outlet and a stick insect trapping adhesive attached to the rear planar surface of the upwardly extending card and allowing reflection of light off the left and right edges of the rear planar surface to the left and right lateral regions, respectively, of the rear wall when the electrical connectors are connected to the electrical outlet. Modification of Sandford to remove the cover (housing 118; Fig. 4) would destroy the reference since Sandford requires the cover to facilitate reflection of light from the back cover and through the transparent divider to ultimately project light through the front of the device. 
This statement is not intended to necessarily state all the reasons for allowance of all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP § 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI A BRADBERRY whose telephone number is (571)270-3354. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.B./Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643